Case 1:20-cv-01256-RMR Document 65 Filed 07/15/21 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT
                                COURT FOR THE DISTRICT OF
                                        COLORADO

 Civil Action No.: 1:20-cv-01256-RMR

 JANE DOE

        S.N.,

        Plaintiff

        ,

 v.

 DILLON COMPANIES, LLC, D/B/A KING

        SOOPERS,

       Defendant.

___________________                   ____________ ___________________________________

   JOINTLY FILED MOTION TO RESTRICT PLAINTIFF’S PROPOSED SECOND
                           AMENDED COMPLAINT
___________________________________________  _________________________

       Parties request that Plaintiff’s Second Amended Complaint [Doc. 64-1 and 64-2] filed

with PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

[Doc. 64], filed on July 13, 2021, be restricted. These documents are being sought to be

restricted to Level 1 [access to the Court and parties only]. Due to confidentiality interests of

employees, Defendant produced personnel files subject to the parties’ Stipulated Protective

Order [Doc. 30]. Plaintiff included as an allegation in the proposed second amended complaint ¶

102 an image of a document from a personnel file stamped as confidential. These documents are

filed with the Court to set forth the allegations Plaintiff is making. No alternative to restriction is

practicable, as Plaintiff opted to include the image of the confidential document in her complaint.



                                              Page 1 of 3
Case 1:20-cv-01256-RMR Document 65 Filed 07/15/21 USDC Colorado Page 2 of 3




There is not a public interest in making these documents public, whereas there is a private

interest in keeping them restricted. See Martinelli v. Dist. Court of Denver, 199 Colo. 163, 173,

612 P.2d 1083, 1091 (1980) (employee privacy interests in personnel files).




Dated this 15th day of July, 2021.
                                             s/ Steve Roberts
                                             ________________________________________
                                             Steve Roberts
                                             Law Office of Steve Roberts, LLC
                                             100 Fillmore Street, 5th Floor
                                             Denver, Colorado 80206
                                             Phone: (720)515-7058
                                             Fax: (303)484-2022
                                             sroberts@coloradorobertslaw.com




                                            Page 2 of 3
   Case 1:20-cv-01256-RMR Document 65 Filed 07/15/21 USDC Colorado Page 3 of 3




                                         CERTIFICATE OF MAILING

     I HEREBY CERTIFY that on this 15th day of July, 2021, a true and correct copy of the above
    and foregoing JOINTLY FILED MOTION TO RESTRICT PLAINTIFF’S PROPOSED
    SECOND AMENDED COMPLAINT was electronically disclosed via email, addressed to:

    Counsel for Defendant
    Katie B. Johnson
    Joseph E. Okon
    Sutton | Booker P.C.
    4949 S. Syracuse, Suite 500
    Denver, Colorado 80237
    Telephone: 303-730-6204
    Facsimile: 303-730-6208
    E-Mail: kjohnson@suttonbooker.com
    jokon@suttonbooker.com

                                                        /s/Steve Roberts
                                                        Steve Roberts, Esq. #41944


              Pursuant to C.R.C.P. 121, §1-26(9), the original of this document with original signature(s) will be
maintained at the Law Office of Steve Roberts, LLC, 100 Fillmore, 5th Floor, Denver, Colorado 80206, and will be made
available for inspection by other parties or the Court upon request.




                                                       Page 3 of 3
